UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, DC Form 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromtoCommission file number: 333-152775iGenii,Inc.(Exact name of registrant as specified in its charter) Delaware 26-2046163 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 11 Sunrise Plaza, Valley Stream, NY 11580 (Address of Principal Executive Offices) (Zip Code) (516)599-0064(Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesxNo o Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check One): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.).Yeso Nox The issuer’s revenues for its most recent fiscal year were $132,679. There is no market value of the voting and non-voting common equity held by non-affiliates of the registrant. As of March 29, 2009,9,126,160 shares of common stock, par value $0.001 per share, were outstanding. Table of Contents PART I Item1. Business 1 Item1A. Risk Factors 3 Item1B. Unresolved Staff Comments 5 Item2. Properties 5 Item3. Legal Proceedings 5 Item4. Submission of Matters to a Vote of Security Holders 5 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item6. Selected Financial Data 6 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item7A. Quantitative and Qualitative Disclosures About Market Risk 7 Item8. Financial Statements and Supplementary Data 7 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 7 Item9A(T). Controls and Procedures 7 PART III Item10. Directors, Executive Officers and Corporate Governance 8 Item11. Principal Accounting Fees and Services 9 PART IV Item12. Exhibits, Financial Statement Schedules 12 Forward-Looking Statements From time to time, we may provide information, whether orally or in writing, including certain statements in this Annual Report on Form10-K, which are deemed to be “forward-looking” within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Litigation Reform Act”). These forward-looking statements and other information are based on our beliefs as well as assumptions made by us using information currently available. The words “believe,” “plan,” “expect,” “intend,” “anticipate,” “estimate,” “may,” “will,” “should” and similar expressions are intended to identify forward-looking statements. Such statements reflect our current views with respect to future events and are subject to certain risks, uncertainties and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described herein as anticipated, believed, estimated, expected or intended or using other similar expressions. We do not intend to update these forward-looking statements, except as required by law. In accordance with the provisions of the Litigation Reform Act, we are making investors aware that such forward-looking statements, because they relate to future events, are by their very nature subject to many important factors that could cause actual results to differ materially from those contemplated by the forward-looking statements contained in this Annual Report on Form10-K, any exhibits to this Form10-K and other public statements we make. Such factors are discussed in the “Risk Factors” section of this Annual Report on Form10-K. PART
